Citation Nr: 1535399	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition to include lumbosacral disc disease and lumbar degenerative joint disease.

2.  Entitlement to service connection for a right ankle strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a Board hearing in a VA Form 21-4138 received in May 2012.  In a January 2013 VA Form 9, the Veteran indicated he did not want a Board hearing and that he was wheelchair bound.  In a documented April 2013 phone call the Veteran requested a telephonic Board hearing due to being unable to ambulate. As VA policy does not currently allow telephonic hearings, the VA contacted the Veteran's living facility to determine if a wheelchair bound resident could be transported to a local VA RO for a hearing and was informed the Veteran did not have difficulty ambulating.  As such, an exception was not granted for a telephone hearing.  The Board sent a letter requesting clarification as to whether the Veteran wanted a Board hearing, and in October 2014, the Veteran responded that he did not wish to appear at a hearing.  Thus, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Board remanded these matters in February 2015 for additional development.  The case now has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's service treatment records show that he was treated for right ankle pain after he fell down stairs in July 1973.  In November 1973, the Veteran complained of low back pain and was diagnosed with muscle spasms and low back strain.

The Veteran contends that he has had problems with his back and right ankle, particularly with persistent weakness and instability, since his injuries in service.

The Veteran was examined by VA in February 2010.  The examiner diagnosed a right ankle strain, lumbosacral disc disease, lumbar degenerative joint disease with spinal stenosis, and possible L5-S1 discitis osteomyelitis.  The examiner provided negative nexus opinions in regard to both the right ankle and back conditions.  In regard to the right ankle, the examiner's rationale was there was no chronic ankle condition noted in service or within 18 months of leaving service and the Veteran reported injury to his right ankle after leaving service.  In regard to the low back conditions, the examiner's rationale was that the x-ray in service did not show this condition and lumbosacral disc disease and lumbar degenerative joint disease with spinal stenosis were not noted in service or within 18 months of leaving service.

The Board finds that a new VA examination is warranted.  The February 2010 examiner's rationale is based partly on the conditions not being noted in service; however, the Veteran's service treatment records show treatment for right ankle pain after he fell down the stairs in service July 1978 and complaints of low back pain and diagnoses of muscle spasms and low back strain in service in November 1973.  

Additionally, on remand, any outstanding treatment records as may be relevant should be identified and obtained.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if there are any additional records of current treatment he wishes VA to consider in connection with the claims, which records should be sought after securing any necessary release.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right ankle and low back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, provide the claims file to a qualified examiner.  The examiner is requested to review the record and opine as to the following:

a. whether it is at least as likely as not that any current right ankle condition is related to or had its onset during service.

b. whether it is at least as likely as not that any current low back condition is related to or had its onset during service.

The opinion provider should comment on the service treatment records showing that the Veteran was treated for right ankle pain after he fell down stairs in July 1973 and his complaints of low back pain and diagnoses of muscle spasms and low back strain in November 1973. 

All opinions expressed must be accompanied by a complete rationale.  If, for any reason, the provider is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the provider should explain that conclusion.   

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

